Title: To Thomas Jefferson from William Cabell Rives, 26 April 1826
From: Rives, William Cabell
To: Jefferson, Thomas


Dear sir,
Washington
April 26th 1826.
You will perceive from the enclosed letter of Mr. Lambert that he has presented to the University of Virginia, thro’ me, a printed copy of the calculations made by him to ascertain the longitude of the Capitol in this City. I beg leave to commit these calculations, together with the letter which accompanied them, to your guardianship, that you may dispose of them in such manner as is most suitable to the occasion & the character of the subject.—I beg you to accept the renewed assurances of my grateful respect & consideration.—W C Rives.